Name: Council Regulation (EEC) No 706/76 of 30 March 1976 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/2 Official Journal of the European Communities 31 . 3 . 76 COUNCIL REGULATION (EEC) No 706/76 of 30 March 1976 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES, ( i ) those products shall be imported free of customs duties for which Community provisions in force at the time of importation do not provide, apart from customs duties , for the application of any other measure relating to their importation ; ( ii ) for products other than those referred to under (i ), the Community shall take the necessary measures to ensure, as a general rule, more favour ­ able treatment than the general treatment ap ­ plicable to the same products originating in third countries to which the most-favoured-nation clause applies ; Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Articles 43 and 113 thereof, Having regard to Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (x ), as last amended by Regulation (EEC) No 3058/75 ( 2 ), and in particular Article 12 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3 ), Whereas the ACP-EEC Convention of Lome here ­ inafter called ' the Convention', between the African, Caribbean and Pacific States , hereinafter called ' the ACP States,' and the European Economic Com ­ munity was signed on 28 February 1975 ; Whereas Article 2 (2) ( a ) of that Convention lays down that : 'Products originating in the ACP States :  listed in Annex II to the Treaty when they come under a common organization of the market within the meaning of Article 40 of the Treaty, or  subject, on importation into the Community, to specific rules introduced as a result of the imple ­ mentation of the common agricultural policy , shall be imported into the Community notwithstand ­ ing the general arrangements applied in respect of third countries , in accordance with the following provisions : Whereas :  Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( 4), as last amended by Regu ­ lation (EEC) No 568/76 ( 5 ),  Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ( 6 ),  Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 7 ), as last amended by Regulation (EEC) No 1707/73 ( 8 ),  Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( 9), as last amended by Regulation (EEC ) No 3058/75 ( 10 ), ( 4 ) OJ No L 148, 28 . 6 . 1968 , p. 24. ( 5 ) OJ No L 67, 15 . 3 . 1976, p. 28 . ( 6 ) OJ No L 20, 28 . 1 . 1976, p. 1 . ( 7) OJ No 172, 30. 9 . 1966, p. 3025/66.( x ) OJ No L 141 , 12 . 6. 1969, p. 1 . (2) OJ No L 306, 26. 11 . 1975 , p. 3 . ( 3 ) Opinion delivered on 12 March 1976 (not yet pub ­ lished in the Official Journal). ( 8 ) OJ No L 175, 29 . 6 . 1973 , p. 5 . ( 9 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 10 ) OJ No L 306, 26. 11 . 1975 , p . 3 . 31.3. 76 Official Journal of the European Communities No L 85/3  Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty ( 14), as last amended by Regulation (EEC) No 1067/74 ( 15 ), and  Council Regulation (EEC) No 1067/74 of 30 April 1974 on the common organization of the market in dehydrated fodder, as last amended by Regulation (EEC) No 1420/75 ( 16), establish trade arrangements with third countries ;  Council Regulation No 359/67/EEC of 25 July 1967 on the common organization of the market in rice (*), as last amended by Regulation (EEC) No 668/75 (2 ),  Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3 ), as last amended bv Regulation (EEC) No 2482/75 ( 4),  Council Regulation (EEC) No 865/68 of 28 June 1968 on the common organization of the market in products processed from fruit and vege ­ tables (5 ), as last amended by Regulation (EEC) No 1420/75 (6 ),  Regulation (EEC) No 1059/69,  Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ( 7), as last amended by the Act of Accession (8),  Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (9 ), as last amended by the Act of Accession,  Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ( 10), as last amended by the Act of Acces ­ sion,  Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage (n ), as last amended by the Act of Accession,  Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ( 12 ), as last amended by Regulation (EEC) No 671 /75 ( 13), Whereas , on the one hand, these arrangements provide only for the application of customs duties on the importation of a number of products ; whereas, on the other hand, these trade arrangements involve the application of customs duties and import levies on beef and veal and on products processed from fruit and vegetables, the charging of levies in respect of cereals , rice and products processed from cereals and rice, the charging of an ad valorem duty and a variable component on certain goods resulting from the processing of agricultural products, the applica ­ tion of customs duties and other measures in respect of imports of fishery products, certain fruit and vegetables , and oils and fats ; whereas the obligations of the Community towards the ACP States arising from Article 2 (2 ) ( a) of the Convention may be fulfilled by granting total or partial exemption from import charges for the products in question where they originate in the ACP States ; Whereas it should be specified that the advantages resulting from Article 2 (2) (a) of the Convention are accorded only to originating products within the meaning of Protocol 1 concerning the definition of the concept of originating products and methods of administrative cooperation, annexed to the Conven ­ tion ; Whereas, furthermore, these advantages should, according to each case, be combined with certain conditions and limited to certain annual and multi ­ annual quantities ; Whereas it should be stipulated that the safeguard clauses provided for in the Regulations on the common organization of the agricultural markets and in the specific rules introduced as a result of the implementation of the common agricultural policy are applicable ; whereas Council Regulation (EEC) H OJ No 174, 31 . 7 . 1967, p. 1 . (2 ) OJ No L 72, 20. 3 . 1975 , p. 18 . (3 ) OJ No L 118 , 20. 5 . 1972, p. 1 . ( 4 ) OJ No L 254, 21 . 10. 1975 , p. 3 , (5 ) OJ No L 153, 1 . 7. 1968, p . 8 . (6 ) OJ No L 141 , 3 . 6 . 1975 , p . 1 . ( 7 ) OJ No L 94, 28 . 4. 1970, p. 1 . (8) OJ No L 73, 27. 3 . 1972, p. 14 . (9 ) OJ No L 146, 4 . 7. 1970, p. 1 . (10 ) OJ No L 175, 4 . 8 . 1971 , p . 1 . (u ) OJ No L 55 , 2 . 3 . 1968 , p . 1 . ( 14 ) OJ No L 151 , 30 . 6 . 1968 , p . 16. ( 12) OJ No L 246, 5 . 11 . 1971 , p. 1 . ( 13 ) OJ No L 72, 20. 3 . 1975, p. 21 . ( 15) OJ No L 120, 1 . 5 . 1974, p . 2. ( 16 ) OJ No L 141 , 3 . 6 . 1975 , p . 1 . No L 85/4 Official Journal of the European Communities 31 . 3 . 76 No 157/76 of 20 January 1976 on the safeguard measures provided for in the ACP-EEC Convention of Lome ( 1 ) applies as a complementary measure ; Whereas a Council Decision on the association of the overseas countries and territories listed in Annex I (hereinafter called ' the countries and territories') with the European Economic Community is envisaged ; whereas it will include special rules concerning safeguard measures ; whereas pending the entry into force of that Decision it is necessary to lay down such rules for the purposes of applying this Regulation ; whereas from the entry into force of the Decision to be taken the safeguard clauses which it contains will apply as complementary measures ; Whereas there have traditionally been trade flows from the ACP States towards the French overseas departments ; whereas provision should therefore be made for measures favouring imports of certain products originating in the ACP States into these French overseas departments to meet their supply requirements ; Whereas for agricultural products and certain goods resulting from the processing of agricultural products originating in the countries and territories, the rules of origin laid down in Council Regulation (EEC) No 1957/75 of 30 July 1975 on the interim trade arrangements with the overseas countries and territories associated with the European Economic Community ( 2), and in particular in Annex II thereof, will remain applicable until the entry into force of the Decision to be taken on the association of the countries and territories, which will lay down provisions on origin similar to those for products originating in the ACP States, Convention, and those of Annex II to Regulation (EEC) No 1957/75 . The latter rules shall cease to apply as from the entry into force of the similar rules contained in the Decision to be taken on the association of the countries and territories . TITLE I Beef and veal Article 2 The beef and veal products referred to in Article 1 of Regulation (EEC) No 805/68 shall be imported free of customs duties . Article 3 Where, in the course of a year, imports into the Community of beef and veal falling within subhead ­ ing 02.01 A II a ) of the Common Customs Tariff and originating in an ACP State or country or territory exceed a quantity equivalent to that of imports into the Community during the year between 1969 and 1974 inclusive, in which the greatest quantity of Community imports of the origin in question was recorded, plus an annual growth rate of 7 % , exemption from customs duties on the products of that origin shall be partially or totally suspended in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . In such a case, the Commission shall report to the Council , which, acting by a qualified majority on a proposal from the Commission, shall decide on the treatment to be applied to the imports concerned . TITLE II Fishery products Article 4 The fishery products referred to in Article 1 of Regulation (EEC) No 100/76 shall be imported free of customs duties . TITLE III Oils and fats Article 5 The oil and fat products referred to in Article 1 (2) (a ) and (b ) of Regulation No 136/66/EEC shall be imported free of customs duties . Article 6 HAS ADOPTED THIS REGULATION: Article 1 1 . This Regulation shall apply to products originating in the ACP States or in the countries and territories listed in Annex I. 2. The rules of origin applicable to such of these products as are imported from the ACP States or the countries and territories shall be respectively those set out in Protocol 1 concerning the definition of the concept of originating products and methods of administrative cooperation, annexed to the (*) OJ No L 18 , 27. 1 . 1976, p . 1 . s ( 2) OJ No L 201 , 31 . 7. 1975, p . 5 . Should the volume of imports of any of the oil seeds falling within subheading ex 12.01 B of the Common No L 85/531 . 3 . 76 Official Journal of the European Communities Customs Tariff, referred to in Article 1 (2 ) ( a ) of Regulation No 136/66/EEC, undergo appreciable changes in relation to the present situation, the Council , acting by a qualified majority on a proposal from the Commission, shall adopt special measures . TITLE IV Cereals Article 7 1 . The levy applicable to imports of maize falling within subheading 10.05 B of the Common Customs Tariff shall be that fixed in accordance with Article 13 of Regulation (EEC) No 2727/75 , reduced by 1-50 units of account per metric ton . 2 . The levy applicable to imports of millet falling within subheading 10.07 B of the Common Customs Tariff and of grain sorghum falling within sub ­ heading 10.07 C of the Common Customs Tariff shall be that fixed in accordance with Article 13 of Regulation (EEC) No 2727/75 , reduced by 50 % . milled rice and semi-milled rice referred to in the third indent of Article 19 (a) of that Regulation,  by 50% of the levy thus reduced, and  by 0-45 unit of account ; (d ) for milled rice falling within subheading 10.06 B II of the Common Customs Tariff :  by the amount for the protection of the industry referred to in Article 14 (3 ) of Regulation No 359/67/EEC,  by 50% of the levy thus reduced, and  by 0-45 unit of account ; ( e ) for broken rice falling within subheading 10.06 C of the Common Customs Tariff :  by 50% , and  by 0-25 unit of account. Article 9 1 . The provisions of Article 8 shall apply only if the cif export price of a given quantity, increased by the levy applicable to imports of rice originating in the ACP States or in the countries and territories is , at the time of exportation, for that quantity, equal to or more than :  for husked rice, milled rice and broken rice, the threshold price of each of these products, reduced by amounts of 0-30, 0-45 and 0-25 unit of account respectively ;  for paddy rice , the threshold price of husked rice adjusted by reference to the conversion rate, processing costs and the value of the by-products to be taken for conversion from the husked state to the paddy state, reduced by an amount of 0-30 unit of account ;  for semi-milled rice, the threshold price of milled rice adjusted by reference to the conversion rate, processing costs and the value of the by-products to be taken for conversion from the round grain milled state to . the round grain semi-milled state, reduced by an amount of 0-45 unit of account. TITLE V Rice Article 8 The levy applicable to imports of rice falling within heading No 10.06 of the Common Customs Tariff shall be equal , per 100 kg of product, to the levy applicable to imports of rice from third countries , reduced as follows ; ( a) for paddy rice falling within subheading 10.06 A I of the Common Customs Tariff :  by 50% , and  by 0-30 unit of account ; (b ) for husked rice falling within subheading 10.06 A II of the Common Customs Tariff :  by 50% , and  by 0*30 unit of account ; ( c) for semi-milled rice falling within subheading 10.06 B I of the Common Customs Tariff :  by the amount for the protection of the industry referred to in Article 14 (3 ) of Regulation No 359/67/EEC, converted by reference to the conversion rate between 2 . In order to permit the necessary checks, the documents accompanying the goods must show the cif price at which the product is sold and the date of exportation, together with all details regarding quality enabling the product to be defined. These documents must be stamped by the competent authorities of the exporting ACP States, countries or territories. No L 85/6 Official Journal of the European Communities 31 . 3 . 76 Article 10 1 . Article 13 (2) of Regulation No 359/67/EEC shall not apply to the levies to be charged on imports of rice originating in the ACP States or in the countries and territories . 2. As regards such imports, however, the levy applicable on the day of exportation shall be applied, if the applicant so requests when applying for the licence referred to in Article 10 ( 1 ) of Regulation No 359/67/EEC, to an importation to be effected during the period of validity of the licence . Article 11 Where, in the course of a year, imports into the Community of rice originating in an ACP State or in a country or territory exceed a quantity equivalent to the average quantity of annual imports into the Community of the origin in question over the last three years for which statistics are available, plus 5% , the provisions of Article 8 shall be totally or partially suspended in respect of the products of the origin in question in accordance with the procedure laid down in Article 26 of Regulation No 359/67/ EEC. In such a case, the Commission shall report to the Council which, acting by a qualified majority on a proposal from the Commission, shall decide on the treatment to be applied to the imports concerned. TITLE VI Products processed from cereals and rice Article 12 1 . The levy applicable to imports of the products listed in Annex A to Regulation (EEC) No 2727/75 and of the products listed in Article 1 ( 1 ) ( c ) of Regulation No 359/67/EEC shall be equal to the levy applicable to imports of those products from third countries reduced by the fixed component specified for each of the products in question . 2 . The variable component of the levy shall be reduced :  by 0-15 unit of account per 100 kg for the products falling within subheading 07.06 A of the Common Customs Tariff ;  0-30 unit of account per 100 kg for the products falling within heading No 11.06 of the Common Customs Tariff ;  by 50% for the products falling within subheading 11.08 A V of the Common Customs Tariff . 3 . The variable component of the levy shall not be charged in respect of the following products originating in the countries and territories : CCT heading No Description of goods 07.06 Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried , whole or sliced ; sago pith : ex A. Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes :  Arrowroot 11.06 Flours and meal of sago and of manioc, arrowroot, salep and other roots and tubers falling within heading No 07.06 : ex A. Denatured :  Flours and meal of arrowroot B. Other : ex I. For the manufacture of starches : - Flours and meal of arrowroot ex II . Other : Flours and meal of arrowroot 11.08 Starches ; inulin : A. Starches : ex V. Other :  Arrowroot starch No L 85/731. 3. 76 Official Journal of the European Communities TITLE VII Fruit and vegetables Article 13 1 . The products listed below shall be imported free of customs duties : CCT heading No Description of goods 07.01 Vegetables , fresh or chilled : F. Leguminous vegetables , shelled or unshelled G. Carrots , turnips , salad beetroot , salsify , celeriac, radishes and similar edible roots : ex IV. Other :  Radishes (Raphanus sativus), known as 'Mooli ' S. Sweet peppers T. Other 08.02 Citrus fruit , fresh or dried : D. Grapefruit E. Other 08.08 Berries , fresh : E. Papaws ex F. Other :  Passion fruit 08.09 Other fruit , fresh 2 . The products listed below shall be imported subject to customs duties equal to 20 % of the Common Customs Tariff duties : CCT heading No Description of goods 08.02 Citrus fruit , fresh or dried : A. Oranges B. Mandarins including tangerines and satsumas ; Clementines , wilkings and other similar citrus hybrids No L 85/8 Official Journal of the European Communities 31 . 3 . 76 TITLE VIII Products processed from fruit and vegetables Article 14 1 . The products listed in Article 1 of Regulation (EEC) No 865/68 shall be imported free of customs duties . 2 . Levies shall not be charged on imports of the products listed below : CCT heading No Description of goods 20.06 Fruit otherwise prepared or preserved , whether or not containing added sugar or spirit : B. Other : I. Containing added spirit : b ) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 17% by weight 2 . Of 1 kg or less : aa ) With a sugar content exceeding 19% by weight e ) Other fruits : ex 1 . With a sugar content exceeding 9% by weight :  Grapefruit segments II . Not containing added spirit : a ) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 2 . Grapefruit segments 5 . Pineapples : aa) With a sugar content exceeding 17% by weight 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of pineapples , papaws and pomegranate ex bb ) Other :  Mixtures of pineapples , papaws and pomegranate b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 5 . Pineapples : aa) With a sugar content exceeding 19% by weight 9. Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of pineapples , papaws and pomegranate ex bb) Other :  Mixtures of pineapples , papaws and pomegranate 31. 3. 76 Official Journal of the European Communities No L 85/9 CCT heading No Description of goods 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : B. Of a specific gravity of 1-33 or less at 15 °C : II . Other : b) Of a value of 30 u.a. or less per 100 kg net weight : 5 . Pineapple juice : aa) With an added sugar content exceeding 30 % by weight 8 . Mixtures : bb) Other : ex 11 . With an added sugar content exceeding 30% by weight :  Pineapple, papaw and pomegranate juice TITLE IX Unmanufactured tobacco Article 15 The tobacco products listed in Article 1 of Regulation (EEC) No 727/70 shall be imported free of customs duties. Article 16 If serious disruptions occur as a result of a large increase in duty-free imports of the products falling within heading No 24.01 of the Common Customs Tariff, originating in the ACP States or in the countries an territories, or if these imports create diffi ­ culties which bring about a deterioration in the economic situation of a region of the Community, the Community may, without prejudice to Article 24, take measures intended to offset any deflection of trade, TITLE X Goods to which Regulation (EEC) No 1059/69 applies Article 17 1 . No fixed component shall be charged on imports of goods to which Regulation (EEC) No 1059/69 applies. 2 . The variable component shall not be charged on imports of the goods listed below; No L 85/10 Official Journal of the European Communities 31 . 3 . 76 CCT heading No Description of goods 17.04 18.06 19.02 19.04 19.07 19.08 Sugar confectionery, not containing cocoa : C. White chocolate Chocolate and other food preparations containing cocoa : C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa Preparations of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes , containing less than 50% by weight of cocoa : B. Other : I. Containing no milk fats or containing less than 1-5% by weight of such fats : d) Containing 45 % or more but less than 65 % by weight of starch Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches Bread , ships ' biscuits and other ordinary bakers' wares , not containing added sugar , honey , eggs , fats , cheese or fruit : D. Other, containing by weight of starch : ex II . 50% or more , excluding ships' biscuits Pastry, biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion : B. Other : IV . Containing 50% or more but less than 65% by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : ex 1 . Containing no milk fats or containing less than 1-5 % by weight of such fats :  Biscuits V. Containing 65% or more by weight of starch : ex a) Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) :  Biscuits ex b) Other :  Biscuits 31. 3. 76 Official Journal of the European Communities No L 85/11 TITLE XI Other markets subject to common organization Article 18 The products referred to in Regulations (EEC) No 234/68 , (EEC) No 827/68 , (EEC) No 1308/70, (EEC) No 1696/71 , (EEC) No 2358/71 and (EEC) No 1067/74 shall be imported free of customs duties. TITLE XII Provisions relating to the French overseas departments Article 19 The levies shall not be applied to imports into the French overseas departments of the products listed below originating in the ACP States or in the countries and territories : CCT heading Description of goods No 01.02 Live animals of the bovine species : A. Domestic species : II . Other 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04, fresh , chilled or frozen : A. Meat : II . Of bovine animals : a ) Of domestic bovine animals 10.06 Rice 3 . Any Member State may, within three working days of notification of the measure taken by the Commission , refer that measure to the Council . The Council shall meet forthwith . It may amend or declare void the measure in question , acting by a qualified majority. Article 20 1 . The levy applicable to imports into the French overseas departments of maize falling within subheading 10.05 B of the Common Customs Tariff originating in the ACP States or in the countries and territories shall be that fixed in accordance with Article 13 of Regulation (EEC) No 2727/75 reduced by six units of account per metric ton . 2 . If imports into , the French overseas departments of maize originating in the ACP States or in the countries and territories have exceeded 4 500 metric tons in a year, and if such imports are causing or are likely to cause serious disturbances in the market, the Commission shall take the necessary measures , at the request of a Member State or on its own initiative. TITLE XIII General and final provisions Article 21 The reductions provided for by this Regulation shall be calculated by reference to : No L 85/12 Official Journal of the European Communities 31.3.76  the variable components of levies where the levies contain such components ,  in other cases, the levies, applicable to imports from third countries into the Community as originally constituted. However, during the period of application of accession compensatory amounts in trade between the Community as originally constituted and the new Member States, measures to prevent deflections of trade shall be taken in accordance with the procedure laid down in Article 22, if this proves necessary. Article 22 If necessary, detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or, as the case may be, in the corresponding Articles of the other Regulations on the common organization of the agricultural markets . 2 . As regards relations with the ACP States , Regulation (EEC) No 157/76 shall apply as a complementary measure. 3 . As regards the countries and territories , the provisions of paragraph 4 and of Annex II and the similar provisions which replace them in the Decision to be taken on the association of the countries and territories shall also apply as complementary measures. 4. If, as a result of applying the provisions of this Regulation to originating products imported from the countries and territories, serious disturbances occur in a sector of the economy of the Community or of one or more of its Member States, or their external financial stability is jeopardized, or if difficulties arise which may result in a deterioration in a sector of the economy of a region of the Community, the Commission may, in accordance with the procedure specified in Annex II, take, or authorize the Member States concerned to take, the necessary safeguard measures . For the purpose of implementing the first subparagraph, priority shall be given to such measures as would least disturb the functioning of the association and the Community. These measures shall not exceed the limits of what is strictly necessary to remedy the difficulties that have arisen. This paragraph and Annex II shall cease to apply as from the entry into force of the Decision to be taken on the association of the countries and territories . Article 25 This Regulation shall enter into force on 1 April 1976. It shall apply until 29 February 1980 . Article 23 This Regulation shall not prejudice the application of Article 38 of the Act of Accession . Article 24 1 . The safeguard clauses provided for in the , Regulations on the common organization of the agricultural markets and in the specific rules introduced as a result of the implementation of the common agricultural policy shall be applicable to the products covered by this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1976 . For the Council The President G. THORN 31. 3. 76 Official Journal of the European Communities No L 85/13 ANNEX 1 List of the countries and territories referred to in Article 1 (This list does not prejudice the status of these countries and territories now or in the future.) 1 . Overseas countries of the Kingdom of the Netherlands :  the Netherlands Antilles (Aruba, Bonaire , CuraÃ §ao ; St Martin, Saba, St Eustatius ). 2 . Overseas territories of the French Republic :  Saint Pierre and Miquelon,  Mayotte,  Territory of the Afars and Issas,  New Caledonia and Dependencies,  Wallis and Futuna Islands,  French Polynesia,  French Southern and Antarctic Territories . 3 . Overseas countries and territories of the United Kingdom of Great Britain and Northern Ireland :  Belize,  Brunei,  Associated States in the Caribbean (Antigua, Dominica, St Lucia, St Vincent, St Kitts , Nevis and Anguilla),  Cayman Islands,  Falkland Islands and Dependencies,  Gilbert Islands,  Solomon Islands,  Turks and Caicos Islands,  British Virgin Islands,  Montserrat,  Pitcairn,  St Helena and Dependencies,  Seychelles,  British Antarctic Territory,  British Indian Ocean Territory,  Tuvalu. 4 . Anglo-French Condominium of the New Hebrides. 5 . Countries provisionally covered by this Regulation :  The Comoros,  Surinam. No L 85/14 Official Journal of the European Communities 31.3 . 76 ANNEX II on the application of Article 24 (3 ) and (4) Article 3 1 . Without prejudice to the application of Article 2 , the Member State or States concerned may, in an emergency, introduce safeguard measures . They shall notify the other Member States and the Commission of such measures forthwith . Using an emergency procedure , the Commission shall, within five working days of the notification referred to in the first subparagraph, decide whether the measures are to be retained , amended or abolished . The Commission's decision shall be notified to all Member States . It shall be immediately enforceable . 2 . Any Member State may refer the Commission's decision to the Council within 10 working days of notification of that decision . The Council shall meet without delay. Acting by a qualified majority, it may amend or annul the decision taken by the Commission . If the matter is referred to the Council by the Member State which has taken safeguard measures , the Com ­ mission's decision shall be suspended. The suspension shall cease to apply 30 days after the matter has been referred to the Council if the latter has not by then amended or annulled the Commission's decision . 3 . For the purposes of applying this Article , priority must be given to such measures as will least disturb the functioning of the common market . Article 1 1 . At the request of a Member State or on its own initiative the Commission may decide to apply to products originating in the countries and territories the safeguard measures which the Community may take pursuant to Article 24 (3 ) and (4) of the Regu ­ lation , in particular a temporary, total or partial sus ­ pension of the tariff and other measures provided for by the Decision for the benefit of the countries and territories . If the Commission receives a request from a Member State , it shall take a decision thereon within three working days following receipt of the request . Member States shall be notified of the safeguard measures which shall apply immediately . 2 . Any Member State may refer the measures taken by the Commission to the Council within 10 working days following the date of notification of such a measure . The Council shall meet without delay . Acting by a qualified majority , it may amend or rescind the measure in question . Article 2 1 . Without prejudice to the application of Article 1 , the Commission may, in order to enable a Member State to face up to the disturbances or difficulties referred to in Article 24 (3 ) and (4) of the Regulation , authorize that Member State to take safeguard measures . If the Commission has received a request from the Member State concerned, it shall take a decision thereon within three working days following receipt of the request . The Commission's decision shall be notified to all Member States . 2 . Any Member State may refer the Commission's decision to the Council within 10 working days of notification of that decision . The Council shall meet without delay . Acting by a qualified majority, it may amend or annul the decision taken by the Commission . Article 4 This Annex shall not preclude application of the Regulations establishing a common organization of agricultural markets or of Community or national administrative provisions resulting therefrom, or of the specific Regulations adopted pursuant to Article 235 of the Treaty for processed agricultural products . It shall be implemented as a complement to these instruments .